Opinion issued July 23, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00047-CR
                            ———————————
                     JAMES MARCUS MILES, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 179th District Court
                           Harris County, Texas
                       Trial Court Case No. 1509077


                          MEMORANDUM OPINION

      Appellant, James Marcus Miles, pleaded guilty to the felony offense of

indecency with a child by sexual contact.1 The trial court found him guilty and

assessed his punishment at confinement for ten years and one day. Appellant timely


1
      See TEX. PENAL CODE ANN. § 21.11(a)(1), (c), (d).
filed a pro se notice of appeal.2 The State has filed a motion to dismiss the appeal

for want of jurisdiction. We grant the State’s motion and dismiss the appeal.

      An appeal must be dismissed if a certification showing that the defendant has

the right of appeal has not been made part of the record. TEX. R. APP. P. 25.2(d);

Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). In this case, the trial

court certified that appellant had waived his right of appeal. And, the trial court’s

judgment states, “APPEAL WAIVED. NO PERMISSION TO APPEAL

GRANTED.”

      A valid waiver of appeal—one made voluntarily, knowingly, and

intelligently—prevents a defendant from appealing without the trial court’s consent.

See Carson v. State, 559 S.W.3d 489, 492–93 (Tex. Crim. App. 2018); Ex parte

Broadway, 301 S.W.3d 694, 697 (Tex. Crim. App. 2009). “[A] defendant may

knowingly and intelligently waive his appeal as part of a plea when consideration is

given by the State, even when sentencing is not agreed upon.” Carson, 559 S.W.3d

at 494; see Jones v. State, 488 S.W.3d 801, 805 (Tex. Crim. App. 2016) (explaining

presentence waivers of right of appeal have been upheld when record showed

defendant received consideration for waiver pursuant to plea agreement); see also



2
      Retained counsel represented appellant in the trial court proceeding. After appellant
      filed his pro se notice of appeal, the trial court appointed counsel to represent
      appellant on appeal. However, appellant has not responded to the State’s motion to
      dismiss.
                                            2
TEX. CODE CRIM. PROC. ANN. art. 1.14 (“The defendant in a criminal prosecution for

any offense may waive any rights secured him by law . . . .”). In this case, appellant

signed a “Waiver of Constitutional Rights, Agreement to Stipulate, and Judicial

Confession” stating:

      I understand that I have not reached an agreement with the prosecutor
      as to punishment. However, in exchange for the State waiving their
      right to a jury trial, I intend to enter a plea of guilty without an agreed
      recommendation of punishment from the prosecutor and request that
      my punishment should be set by the Judge after a pre-sentence
      investigation report and hearing. . . . Further, in exchange for the state
      giving up their right to trial, I agree to waive any right of appeal which
      I may have.

(Emphasis omitted.)3 By agreeing to waive its right to a jury trial, the State gave

consideration for appellant’s waiver of his right to appeal. See Ex parte Broadway,
301 S.W.3d at 697–98. Because the record demonstrates that he waived his right of

appeal, appellant may not appeal his conviction. See id. at 698; Blanco v. State, 18
S.W.3d 218, 220 (Tex. Crim. App. 2000); see, e.g., Macias-Sanchez v. State, No.

14-16-00302-CR, 2017 WL 950129, at *1 (Tex. App.—Houston [14th Dist.] Mar.

9, 2017, no pet.) (mem. op., not designated for publication) (dismissing appeal when

appellant’s plea documents showed appellant waived right to appeal in exchange for

State’s waiving right to jury trial).


3
      The “Waiver of Constitutional Rights, Agreement to Stipulate, and Judicial
      Confession” also indicates that the State agreed to abandon an allegation in an
      enhancement paragraph that appellant had been previously convicted of a felony
      offense. See TEX. PENAL CODE ANN. §§ 12.32(a), 12.33(a), 12.42(b).
                                          3
      Accordingly, we grant the State’s motion to dismiss the appeal and dismiss

the appeal for want of jurisdiction. We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4